IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0201
                                Filed April 14, 2021


IN THE INTEREST OF J.M.,
Minor Child,

H.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       R. Ben Stone of Parrish Kruidenier Dunn Gentry Brown Bergmann &

Messamer, L.L.P., Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       ConGarry Williams of Juvenile Public Defender, Des Moines, attorney and

guardian ad litem for minor child.




       Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                          2


BOWER, Chief Judge.

        A mother appeals the termination of her parental rights to J.M., born in 2019,

pursuant to Iowa Code section 232.116(1)(h) (2020). She contends the court

should have granted her an additional six months to reunite with the child, the child

could be returned to her care with supervision, and termination of her rights is not

in the child’s best interests. Because the child cannot be returned safely to the

mother’s care and termination is in the child’s best interests, we affirm.

        I. Background Facts & Proceedings

        In the child’s first six months of life, three child-welfare assessments were

completed following allegations (1) the child’s potential withdrawal from a

prescription medication at birth, (2) the mother gave the infant a fruit snack causing

the child to choke, and (3) the father left the child in the care of a person who was

under the influence of methamphetamine. The department of human services

(DHS) opened a child-in-need-of-assistance (CINA) proceeding after the second

incident and sought—but the court denied—the child’s removal from the mother’s

care.

        On November 21, 2019, after the third assessment, the juvenile court

adjudicated the child as a CINA, removed the child from the parents’ custody, and

placed the child in the legal custody of DHS for purposes of foster care.

        The mother and father are in an off-and-on abusive relationship, with many

calls to the police reporting domestic violence by both. Despite the father’s multiple
                                        3


incarcerations and other relationships, the mother continued to see and

communicate with him throughout 2020.1

      The mother has struggled with anger issues since the child’s birth. She

yelled at the nurses caring for newborn J.M. because of the child’s crying and

medical needs. The mother was reported by several people to “escalate quickly”

and to yell at the child and adults around her. The Family Centered Services (FCS)

provider noted the mother “has a pattern of being defiant and aggressive with

FCS.” Her behavior also led to problems finding and keeping housing, maintaining

employment, and utilizing services. The mother did not undergo domestic-abuse

counselling.

      The mother attended most of her mental-health therapy sessions and made

progress controlling her aggressive behaviors and learning self-care and child-

care skills. However, in September 2020, the mother stopped attending child-

parent psychotherapy appointments. In October, the FCS provider witnessed the

mother speaking inappropriately to the child again.      The mother would only

occasionally follow through on suggestions from the FCS provider about caring for

the child.     A separate family specialist observed the same problems of

inappropriate speech and failure to follow care recommendations.

      The mother progressed to unsupervised overnights with the child in

September 2020. In early October, the child fell and injured his head after jumping

on the bed during a weekend visit, requiring an emergency room visit. The child

suffered another head injury the next weekend but did not require a hospital visit.


1The father’s visits, when he had them, were fully supervised. The father’s rights
were terminated under section 232.116(1)(b) and (e). He did not appeal.
                                         4


Also in October, the mother allowed the father to attend at least one visit with the

child without DHS supervision and had other unapproved persons in her home

during the child’s visits. As a result of these lapses of the case plan, the mother’s

visits were again required to be supervised.

       The mother lost her housing in October for failing to follow community rules

regarding employment, visitors, and cleanliness.

       In November, after a year of little to no employment and days after the court

ordered the State to begin termination proceedings, the mother started a job. She

still held that job at the time of the January 21, 2021 termination hearing. In early

January, she moved to her aunt’s apartment in a small town, approximately one

hour away from the child, where she continued to reside at the time of the hearing.

The mother testified about her employment and housing at the termination hearing

and also stated she now only speaks with the father about the child. She believed

the child could be returned to her with continued DHS services and supervision.

In the alternative, she asked that the court allow her an additional six months to

reunite with the child.

       The court terminated the mother’s parental rights pursuant to Iowa Code

section 232.116(1)(h). She appeals.

       II. Standard of Review

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We give weight to the factual determinations of the juvenile court

but we are not bound by them. Grounds for termination must be proven by clear

and convincing evidence. Our primary concern is the best interests of the child.”

In re J.E., 723 N.W.2d 793, 798 (Iowa 2006) (citations omitted).
                                          5


       III. Analysis

       The juvenile court concluded the State proved termination was appropriate

under Iowa Code section 232.116(1)(h).         Under that section, the court may

terminate parental rights if

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

Iowa Code § 232.116(1)(h). There is no question that the first three requirements

have been met: the child is less than three years old, was adjudicated CINA in

November 2019, and has been removed from the parent’s physical custody since

November 2019.

       The only element the mother contests is the ability to return the child to her

care. The mother participated in the services offered, but she had not progressed

to the point of being able to care for the child without ongoing assistance. She still

struggles with emotional control and consistent application of parenting skills.

Despite fourteen months of services, at the time of the hearing she had been

employed for only two months and in her current shared housing for three weeks.

She also continues to maintain contact with and sometimes a relationship with the

father, despite the toxic nature of their interactions.     Under these facts, we

conclude the child could not be returned safely to the mother’s care at the time of

the termination hearing.
                                         6


       The mother requested a six-month extension at the termination hearing.

“The legislature has established a limited time frame for parents to demonstrate

their ability to be parents. These deadlines stem in large part from mandates in

federal law. Once the limitation period lapses, termination proceedings must be

viewed with a sense of urgency.” In re A.B., __ N.W.2d __, __, 2021 WL 935436,

at *6 (Iowa 2021) (altered for readability) (citations omitted).        To continue

placement of a child for an additional six months, , the court must “enumerate

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six-month period.” Iowa Code

§ 232.104(2)(b).

       The limitation period for this child’s removal was six months. The mother

had more than twice that time period to show the necessary changes to reunite

with the child. But she waited until termination was imminent to make any effort

towards steady employment and housing. Given the mother’s record of instability

in these areas and her emotional control, we agree with the juvenile court’s denial

of the mother’s request for an additional six months to work toward reunification.

       In evaluating the best interests of the child, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Id. § 232.116(2). “It is well-settled law that we cannot deprive

a child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” P.L., 778 N.W.2d at 41.
                                           7


       The mother is still working on her own physical, mental, and emotional

condition and needs and has little stability in her life. We acknowledge the mother

loves the child, but she is unable to provide the safe and stable home the child

needs and deserves. A permanent and stable adoptive home with family members

is waiting for the child. Considering these factors, we conclude termination of the

mother’s parental rights is in the child’s best interests.

       AFFIRMED.